Title: Notes of Cabinet Meetings on Edmond Charles Genet and the President’s Address to Congress, [18 November 1793]
From: Jefferson, Thomas
To: 



[18 Nov. 1793]

Nov. 8. 93. At a Conference at the President’s where I read several letters of Mr. Genet, on finishing one of them, I asked what should be the answer? The Presidt. thereupon took occasion to observe that Mr. Genet’s conduct continued to be of so extraordinary a nature that he meant to propose to our serious consideration Whether he should not have his functions discontinued and be ordered away? He went lengthily into observations on his conduct, to raise against the Executive 1. the people, 2. the state governments 3. the Congress. He shewed he felt the venom of Genet’s pen, but declared he would not chuse his insolence should be regarded any further than as it might be thought to affect the honor of the country. Hamilton and Knox readily and zealously argued for dismissing Mr. Genet. Randolph opposed it with firmness, and pretty lengthily. The Presidt. replied to him lengthily, and concluded by saying he did not wish to have the thing hastily decided but that we should consider of it, and give our opinions on his return from Reading and Lancaster. Accordingly
Nov. 18. We met at his house. Read new volumes of Genet’s letters received since the President’s departure, then took up the discussion of the subjects of communication to Congress. 1. The Proclmn. E.R. read the statement he had prepared. Hamilton did not like it, said much about his own views, that the Presidt. had a right to declare his opinion
 
to our citizens and foreign nations that it was not the interest of this country to join in the war and that we were under no obligation to join in it, that tho’ the declaration would not legally bind Congress, yet the Presidt. had a right to give his opinion of it, and he was against any expln. in the speech which should yeild that he did not intend that foreign nations should consider it as a declaration of neutrality future as well as present, that he understood it as meant to give them that sort of assurance and satisfaction, and to say otherwise now would be a deception on them. He was for the Pres’s using such expressions as should neither affirm his right to make such a declaration to foreign nations, nor yeild it. R. and myself opposed the right of the Presidt. to declare any thing future on the qu. shall there or shall there not be war? and that no such thing was intended, that H’s construction of the effect of the proclmn. would have been a determination of the question of the guarantee which we both denied to have intended, and I had at the time declared the Executive incompetent to. R. said he meant that foreign nations should understand it as an intimation of the Pr’s opinion that neutrality would be our interest. I declared my meaning to have been that foreign nations should understand no such thing, that on the contrary I would have chosen them to be doubtful and to come and bid for our neutrality. I admitted the Presidt. having received the nation at the close of Congr. in a state of peace, was bound to preserve them in that state till Congr. should meet again, and might proclaim any thing which went no farther.The Pres. declared he never had an idea that he could bind Congress against declaring war, or that any thing contained in his proclmn. could look beyond the first day of their meeting, his main view was to keep our people in peace, he apologized for the use of the term neutrality in his answers, and justified it by having submitted the first of them (that to the merchants wherein it was used) to our consideration, and we had not objected to the term. He concluded in the end that Colo. H. should prepare a paragraph on this subject for the speech, and it should then be considered.—We were here called to dinner.
After dinner the renvoi of Genet was proposed by himself. I opposed it on these topics. France the only nation on earth sincerely our friend.—The measure so harsh a one that no precedent is produced where it has not been followed by war—our messenger has now been gone 84. days, consequently we may hourly expect the return and to be relieved by their revocation of him. Were it now resolved on, it would be 8. or 10. days before the matter on which the order should be founded could be selected, arranged, discussed, and forwarded. This would bring us within 4 or 5 days of the meeting of Congress, would it not be better to wait and see how the pulse of that body, new as it is, would beat—they
 
are with us now, probably, but such a step as this may carry many over to Genet’s side.—Genet will not obey the order. &c &c. The Presidt. asked me what I would do if Genet sent the accusation to us to be communicated to Congr. as he threatened in the letter to Moultrie? I said I would not send it to Congr. but either put it in the newsp. or send it back to him to be published if he pleased. Other questions and answers were put and answered in a quicker altercation than I ever before saw the President use.—Hamilton was for the renvoi, spoke much of the dignity of the nation, that they were now to form their character, that our conduct now would tempt or deter other foreign ministers from treating us in the same manner, touched on the Pr’s personal feelings—did not believe Fr. would make it a cause of war, if she did we ought to do what was right and meet the consequences &c. Knox on the same side, and said he thought it very possible Mr. Genet would either declare us a department of France, or levy troops here and endeavor to reduce us to obedience.—R. of my opinion, and argued chiefly on the resurrection of popularity to Genet which might be produced by this measure, that at present he was dead in the public opinion if we would but leave him so.The Presidt. lamented there was not an unanimity among us, that as it was we had left him exactly where we found him. And so it ended.
